UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-212891 KASKAD CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 32-0468701 IRS Employer Identification Number Primary Standard Industrial Classification Code Number Kaskad Corp. Dimitar Petkov 119, ent. B, fl. 3, ap. 92 Sofia, Bulgaria Tel. +17472311549 Email: company@corpkaskad.com (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Large accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes (X) No ( ) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 5 ,834,000 common shares issued and outstanding as of August 31, 2017. KASKAD CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) 3 Balance Sheets as of August 31, 2017 (Unaudited) and May 31, 2017 Interim Unaudited Statement of Operations for the three months ended August 31, 2017 and 2016 4 5 Interim Unaudited Statement of Cash Flows for the three months ended August 31, 2017 and 2016 6 Notes to the Interim Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION: Item 1. Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 16 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying interim financial statements of Kaskad Corp. (“the Company”, “we”, “us” or “our”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 KASKAD CORP. Balance sheet AS OF AUGUST 31, 2017 ASSETS August 31, 2017 (Unaudited) May 31, 2017 (Audited) Current Assets Cash and cash equivalents Inventory $ 4,602 1,898 1,952 1,915 Prepaid expenses 3,995 4,640 Total Current Assets $ Fixed Assets Equipment/Website, net 7,911 8,387 Total Fixed Assets $ Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Related Party Loans 5,800 5,800 Total Current Liabilities $ Total Liabilities $ Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized, 5,834,000 and 5,834,000 shares issued and outstanding respectively 5,834 5,834 Additional paid in capital 24,155 24,155 Accumulated income (deficit) (17,383 ) (18,895 ) Total Stockholder’s Equity $ Total Liabilities and Stockholder’s Equity $ See accompanying notes, which are an integral part of these financial statements 4 KASKAD CORP. Statement of operations THREE MONTHS ENDED AUGUST 31, 2 Three months ended August 31, 2017 (Unaudited) Three months ended August 31, 2016 (Unaudited) REVENUES $ 10,900 1,400 Cost of Goods Sold 670 7 Gross Profit 10,230 1,393 OPERATING EXPENSES Professional Fees 7,397 5,320 General and Administrative Expenses 1,320 1,156 TOTAL OPERATING EXPENSES ) ) NET INCOME (LOSS) FROM OPERATIONS ) PROVISION FOR INCOME TAXES 514 - NET INCOME (LOSS) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes, which are an integral part of these financial statements 5 KASKAD CORP. Statement of cash flows THREE MONTHS ENDED AUGUST 31, 2 Three months ended August 31, 2017 (Unaudited) Three months ended August 31, 2016 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ 999 $ (5,083 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 475 212 Decrease/increase in Prepaid Expenses 645 (245 ) Decrease in Inventory 17 7 Decrease in Accounts Payable - (1,068 ) Income Taxes 514 - CASH FLOWS USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Related Party Loans - 4,200 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES - NET INCREASE IN CASH ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 0 $ 0 Income taxes paid $ 0 $ 0 See accompanying notes, which are an integral part of these financial statements 6 KASKAD CORP. Notes to the interim unaudited financial statements AUGUST 31, 2017 Note 1 – ORGANIZATION AND NATURE OF BUSINESS Kaskad Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on June 9, 2015. We just recently started our operations. Our business is the application of various types of scratch products, such as: maps, globes, postcards, games, and distribution thereof primarily in Bulgaria and neighboring countries. Our leased office is located at Yakubitsa 7, Sofia, Bulgaria, 1164. Note 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. The Company had revenues $23,230 as of August 31, 2017. The Company currently has net income, not sufficient for operations and commitments, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Note 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The functional and reporting currency is USD. The Company’s yearend is May 31. Interim Financial Statements Interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements and interim disclosures generally do not repeat those in the annual statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $4,602 of cash as of August 31, 2017 and $1,952 as of May 31, 2017. Prepaid Expenses Prepaid Expenses are recorded at fair market value. The Company had $3,995 in prepaid expenses as of August 31, 2017 and $4,640 as of May 31, 2017. Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (
